Neurogen Corporation For Immediate Release Contact: Tom Pitler Neurogen Corp. 203-315-3046 tpitler@nrgn.com NEUROGEN CORPORATION ANNOUNCES SECOND QUARTER 2 Branford, CT, August 14, 2009 — Neurogen Corporation (NASDAQ: NRGN), a drug development company focused on improved drugs for psychiatric and neurological disorders, today announced financial results for thequarter ended June 30, 2009. Stephen R. Davis, President and CEO said, "During the second quarter we continued our plan to conserve cash resources while pursuing strategic options.As previously announced, in May we suspended enrollment of new patients in our Parkinson’s disease and Restless Legs Syndrome clinical trials and we have reduced our staff to those necessary to execute the pursuit of a sale of the company or our major assets.” On a GAAP basis, including non-recurring matters, Neurogen recognized a net loss attributable to common stockholders for the second quarter of 2009 of $7.5 million, or $0.11 per share as compared to a GAAP net loss attributable to common stockholders for the second quarter of 2008 of $11.8 million, or $0.28 per share.On a non-GAAP basis, excluding non-recurring charges relating to restructuring of workforce and the write down of certain assets, net loss for the second quarter of 2009 totaled $3.9 million, or $0.06 per share on 68.7 million weighted shares outstanding as compared to a non-GAAP net loss during the second quarter of 2008 of $8.5 million, or $0.20 per share on 42.1 million weighted average shares outstanding. Research and development expenses for the second quarter of 2009 decreased to $2.8 million from $8.0 million in the comparable period of 2008. The decrease in R&D expenses for the quarter was due primarily to decreased spending in Neurogen’s clinical and preclinical drug development programs as well as the 2008 and 2009 restructuring of the Company's workforce. General and administrative expenses for the second quarter of 2009 increased to $1.2 million from $0.8 million for the comparable period of 2008.The increase for the quarter was due primarily to the effect of a $0.35 million credit recognized in the second quarter of 2009 versus a $0.69 million credit recognized in the second quarter of 2008, in each case related to the cancellation of stock options from employees terminated in restructurings. Neurogen’s cash and marketable securities as of June 30, 2009 totaled $21.9 million.Total liabilities at June 30, 2009 were $11 million. Non-recurring matters Asset impairment charges for the second quarter of 2009 were $3.9 million, compared to $7.2 million for the second quarter of 2008.Asset impairment charges in each period were associated with writing down the book value of facilities and equipment associated with previous research and development activities.In the second quarter of 2009, Neurogen recorded a restructuring of workforce charge of $2.4 million, compared to a restructuring of workforce charge in the second quarter of 2008 of $2.6 million.Restructuring of workforce charges in each period relate to the Company’s reductions in staffing levels. Webcast Neurogen will host a conference call and webcast to discuss second quarter results at 5:00 p.m. EDT today, August 14, 2009.The webcast will be available in the Investor Relations section of www.neurogen.com and will also be archived there.A replay of the call will be available after 8:00 p.m. EDT on August 14, 2009 and accessible through the close of business, August 21, 2009. To replay the conference call, dial 888-286-8010, or for international callers, 617-801-6888, and use the pass code: 36599619. About Neurogen Neurogen Corporation is a drug development company historically focusing on small-molecule drugs to improve the lives of patients suffering from psychiatric and neurological disorders with significant unmet medical need. Neurogen has conducted its drug development independently and, when advantageous, collaborated with world-class pharmaceutical companies to access additional resources and expertise. Statement Regarding Adjusted (Non-GAAP) Financial Information In addition to disclosing financial results calculated in accordance with GAAP, the Company has included certain adjusted financial results.Reconciliations between GAAP and adjusted earnings for the three and six months ended June 30, 2009 and 2008 are provided in the table below. The Company believes that the presentation of adjusted results provides meaningful supplemental information regarding our financial results for the three and six months ended June 30, 2009 as compared to the three and six months ended June 30, 2008 because the adjustments between GAAP and adjusted earnings provide information related to the ongoing operations of the Company. The Company believes that this financial information is useful to management and investors in assessing our historical performance and results.The Company will use these adjusted financial measures when evaluating its financial results, as well as for internal planning and forecasting purposes.The adjusted financial measures disclosed by the Company should not be considered a substitute for or superior to financial measures calculated in accordance with GAAP, and the financial results calculated in accordance with GAAP and reconciliations to those financial statements should be carefully evaluated. The adjusted financial measures used by the Company may be calculated differently from and therefore may not be comparable to similarly titled measures used by other companies. Our results under GAAP have been adjusted for the following events that occurred during the three and six months ended June 30, 2009 and 2008: (1)restructuring of the Company’s workforce that resulted in additional expense in each period, (2) asset impairment charges associated with writing down the value of certain of our facilities and certain related equipment associated with discontinued research and development activities, and (3) the sale of certain non-core patent estates. See the table below for a detailed reconciliation of GAAP and adjusted earnings. Reconciliations between GAAP and Non-GAAP earnings for the three and six months ended June 30, 2009 and 2008 are provided in the following table: Three Months Ended Three Months Ended Six Months Ended Six Months Ended June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 [in thousands except per share amounts] (unaudited) Net loss attributable to common stockholders (GAAP) $ ) $ ) $ ) $ ) Sale of patent estate ) - ) - Restructuring of workforce Asset impairment charges Gain on warrants to purchase common stock - ) - ) Deemed preferred dividends - - Adjusted net loss (Non- GAAP) Basic and diluted loss per share attributable to common stockholders (GAAP) $ ) $ ) $ ) $ ) Basic and diluted loss per share (Non-GAAP) $ ) $ ) $ ) $ ) Shares used in calc of loss per share: Basic and Diluted Safe Harbor Statement
